Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3, 6-12, 14-18, 20-23, 25-26, 28-30, and 33-35 are pending as of the response and amendments filed on 6/29/22. Claims 4-5, 13, 19, 24, 27, and 31-32 have been canceled; claims 22-23, 25-26, 28-30, and 33-35 are withdrawn from examination due to the restriction requirement.
The rejection of claims 1-4, 12, and 16-18 under 35 USC 103 as being unpatentable over Grosskreutz in view of Singer, further in view of Venkatraman is withdrawn in view of the amendments.
Claims 1-3, 6-12, 14-18, and 20-21 are allowable. Claims 22-23, 25-26, 28-30, and 33-35, previously withdrawn from consideration as being directed to non-elected species, have been rejoined for examination. 
Claims 1-3, 6-12, 14-18, 20-23, 25-26, 28-30, and 33-35 are allowed. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed methods of reducing a fat deposit in vivo, reducing subcutaneous fat in vivo, treating steatoblepharon in a subject, treating proptosis in a subject, and treating obstructive sleep apnea in a subject are not taught or suggested by the prior art. Grosskreutz, WO 2007111806; and Venkatraman, US 20150190359 (both of previous record), represent the most relevant prior art. Grosskreutz teaches a method for reducing body fat in vivo comprising injecting latanoprost into a fat deposit, but incorporation of latanoprost into a liposome is not taught or suggested. Venkatraman teaches liposome formulations for a prostaglandin F2alpha drug such as latanoprost, for injecting into an eye for treating an ocular disorder, however, treatment of the claimed conditions, or reducing fat deposits in vivo, or injecting the composition into a fat deposit is not taught or suggested.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-3, 6-12, 14-18, 20-23, 25-26, 28-30, and 33-35 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627